Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 2 must be shown or the feature(s) canceled from the claim(s). Unclear what applicant means since figure 11 and paragraph also state element 418 which is also the same element as 408? For examination purpose 408 is considered to be an O-ring that is the anti-rotation element.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, “entire claim”, applicant provided paragraph 0036 but nowhere does it state complementary structures? Furthermore it is not clear what applicant means by complementary structures. For examination purpose an O-ring contacting a surface is considered to be the complementary structure or any two structures that are able or capable of contacting.
Claims are rejected as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roddis in view of Nantua et al (US. 20030057651A1).
Roddis discloses a rotary face seal with magnetic loading which sealingly couples a shaft to a housing, comprising: a stationary housing (e.g. 115) having a seat (inner diameter of 115), a 
Roddis discloses the invention as claimed above but fails to disclose that the magnet band is a single pole magnet with magnetic poles extending parallel with the central axis of the shaft and are on opposite axial faces of the magnetic band and the magnetic band does not produce eddy currents. Nantua teaches use of a single pole magnet or a multi-pole magnet disk. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band of Roddis be a single pole magnet where the poles extend in single directions as taught by Nantua to provide better magnetic attraction and having one type magnet or another magnet is considered to be art equivalent and interchangeable magnet elements.
Roddis and Nantu (Nantua teaches to have single poles oriented radially) discloses the invention as claimed above but fails to disclose that the poles are oriented axially. To have poles extend radially or axially would produce same result, the examiner takes official notice and evidence is provide in applicants own specification. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to change orientation, since changing orientation is considered to be art equivalent and also to provide poles in a single manner reduce or eliminates eddy currents in magnets (well taught in art of magnetism). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis in view of Nantua.
The examiner takes official notice (evidence is provided in parent application 15649246) that hydrodynamic grooves are well known in the art and the function of the hydrodynamic are also well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention the seal face of the rotating mating ring of Roddis to have further includes a plurality of hydrodynamic grooves, to provide separation or film between mating rings to reduce wear.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis and Nantua as applied to claims above, and further in view of Zheng et al (US20080042364A1). 
Roddis discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Zheng teaches to have magnetic members that are magnetic rings. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band be an annular ring as taught by Zheng, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis and Nantua as applied to claims above, and further in view of Adams (US4795168). 
Roddis discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Adams teaches to have magnetic member that is an annular band or annular ring. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band be an annular ring as taught by Adams, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings).
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roddis (paragraph 0006) in view of Baermann (US. 3708177).
Roddis discloses the invention as claimed above (paragraph 0006) but fails to disclose that the magnet band is a single pole magnet. Baermann teaches use of a single pole magnet (meaning only one pole exist one inner diameter and one pole exist one outer diameter). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band of Roddis be a single pole magnet as taught by Baermann to provide better magnetic attraction, reduce heat and eliminate eddy currents (see entire document of Baermann).
Roddis and Baermann discloses the invention as claimed above but fails to disclose that the magnetic poles exist on axial ends. As stated in the specification to have poles in inner or outer direction (meaning magnetic poles inner and outer radial directions) and to have poles on axial opposite directions (meaning magnetic poles at right or left side on an axial axis). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the poles of Roddis to be oriented in single pole manner of Baermann and place the poles in axial opposite directeion as taught by well-known magnetic making and evidence from specification to not produce eddy currents (resultant of providing single pole magnets).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis in view of Baermann.
The examiner takes official notice (evidence is provided in parent application 15649246) that hydrodynamic grooves are well known in the art and the function of the hydrodynamic are also well known. It would have been obvious to one skilled in the art before the effective filing .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis and Baermann as applied to claims above, and further in view of Zheng et al (US20080042364A1). 
Roddis discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Zheng teaches to have magnetic members that are magnetic rings. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band be an annular ring as taught by Zheng, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis and Baermann as applied to claims above, and further in view of Adams (US4795168). 
Roddis discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Adams teaches to have magnetic member that is an annular band or annular ring. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band be an annular ring as taught by Adams, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings).
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roddis in view of Wada et al (US. 3708177).
Roddis discloses the invention as claimed above (paragraph 0006) but fails to disclose that the magnet band is a single pole magnet. Wada teaches use of a single pole magnet in axial directions and the poles of the magnets are separated in axial direction (meaning only one pole .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis in view of Wada.
The examiner takes official notice (evidence is provided in parent application 15649246) that hydrodynamic grooves are well known in the art and the function of the hydrodynamic are also well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention the seal face of the rotating mating ring of Roddis to have further includes a plurality of hydrodynamic grooves, to provide separation or film between mating rings to reduce wear.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis and Wada as applied to claims above, and further in view of Zheng et al (US20080042364A1). It applies to claim 4 if applicant is trying to claim an annular ring.
Roddis discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Zheng teaches to have magnetic members that are magnetic rings. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band be an annular ring as taught by Zheng, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis and Wada as applied to claims above, and further in view of Adams (US4795168). It applies to claim 4 if applicant claims an annular ring.
.
Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Porges (US. 3,161,414) in view of Dawson (US. 6805358) and further in view of Nantua.
Porges discloses a rotary face seal with magnetic loading which sealingly couples a shaft to a housing, comprising: a stationary housing (e.g. W) having a seat, a cup (e.g. V), having an inwardly facing groove (e.g. groove having O-ring that contacts s, figure 2) and a central bore, residing in the housing, a shaft (e.g. d and r) located in the bore (figures), a seal case (e.g. s) residing between the cup and the shaft, an O-ring (e.g. the O-ring that contacts 112) residing in the inwardly facing groove of the cup to sealingly interface the cup with the seal case providing a secondary seal and allowing axial movement of the seal case within and relative to the cup (figures shown this); a retaining ring (e.g. figure 4) connecting the cup to the seal case thereby preventing the seal case from becoming disengaged from the cup, a seal ring (e.g. t) in communication with the seal case, a rotating mating ring (e.g. q), having a seal face in communication with the seal ring (figure 2), the rotating mating ring rotating with the shaft (e.g. figure 2). The rotary face seal further comprising complementary structures on the seal case and the cup to prevent rotation of the cup relative to the seal case when the seal ring contacts a rotating mating face (e.g. that is due to recess in s that is complementary to m). The rotary face seal is configured and arranged as a self-contained cartridge (figure 2). The rotating mating ring 
Porges discloses the invention as claimed above but fails to disclose a magnetic band that is connected to the seal case and the magnetic band and the rotating mating ring being magnetically attracted to and pulled toward each other. The mechanical load puller assembly is magnetic. Dawson discloses a seal assembly (figure 2) having a seal case (e.g. 10) with a sealing ring 12 and a magnetic band (e.g. 61) in a notch of the seal case and the magnetic band and a rotating mating ring (e.g. 50) being magnetically attracted to and pulled toward each other. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotary face seal of Porges to have magnetic band as taught by Dawson, to provide magnetic interaction to maximize the contact between the mating rings (e.g. see entire document of Dawson). Furthermore evidence in Roddis teaches to use both magnetic and springs to provide best attraction between two members that are in a rotary seal face (see description in paragraph 0100).
Porges and Dawson discloses the invention as claimed above but fails to disclose that the magnet band is a single pole magnet. Nantua teaches use of a single pole magnet or a multi-pole magnet disk. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band of Porges and Dawson be a single pole magnet as taught by Nantua to provide better magnetic attraction and having one type magnet or another magnet is considered to be art equivalent and interchangeable magnet elements.
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porges, Dawson and Nantua.
The examiner takes official notice (evidence is provided in parent application 15649246) that hydrodynamic grooves are well known in the art and the function of the hydrodynamic are also well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention the seal face of the rotating mating ring of Roddis to have further includes a plurality of hydrodynamic grooves, to provide separation or film between mating rings to reduce wear.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Porges, Dawson and Nantua as applied to claims above, and further in view of Zheng et al (US20080042364A1). It applies to claim 4 if applicant is trying to claim an annular ring.
Porges and Dawson discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Zheng teaches to have magnetic members that are magnetic rings. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band be an annular ring as taught by Zheng, to provide .
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Porges, Dawson and Nantua as applied to claims above, and further in view of Adams (US4795168).
Porges, Dawson and Nantua discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Adams teaches to have magnetic member that is an annular band or annular ring. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band be an annular ring as taught by Adams, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings).

Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Porges (US. 3,161,414) in view of Malavazi (WO 0227221) in view of Wada.
Porges discloses the invention as claimed above but fails to disclose a magnetic band that is connected to the seal case and the magnetic band and the rotating mating ring being magnetically attracted to and pulled toward each other. The mechanical load puller assembly is magnetic. Malavazi discloses a seal assembly (figure 2) having a seal case (e.g. 1) with a sealing ring (4) and a magnetic band (e.g. 9) in a notch (notch that holds 9) of the seal case and the magnetic band and a rotating mating ring (e.g. 10) being magnetically attracted to and pulled toward each other. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotary face seal of Porges to have magnetic band as taught by Malavazi, to provide magnetic interaction to maximize the contact between the mating rings or practical attracting of two members or robust sealing or providing integrated magnetic 
Porges and Malavazi discloses the invention as claimed above but fails to disclose magnetic poles at axial ends. Wada teaches use of a single pole magnet in axial directions and the poles of the magnets are separated in axial direction (meaning only one pole exist on one axial direction, N on left side and R on right side). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnetic poles of Roddis be a single poles in axial direction as taught by Wada to provide better magnetic attraction, reduce heat and eliminate eddy currents (see entire document of Wada).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porges, Malavazi and Wada.
The examiner takes official notice (evidence is provided in parent application 15649246) that hydrodynamic grooves are well known in the art and the function of the hydrodynamic are also well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention the seal face of the rotating mating ring of Roddis to have further includes a plurality of hydrodynamic grooves, to provide separation or film between mating rings to reduce wear.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Porges, Malavazi and Wada as applied to claims above, and further in view of Zheng et al (US20080042364A1). 
Porges, Malavazi and Wada discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Zheng teaches to have magnetic members that are magnetic rings. It would have been obvious to one skilled in the art before the effective filing date of the .
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Porges, Malavazi and Wada as applied to claims above, and further in view of Adams (US4795168).
Porges and Malavazi discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Adams teaches to have magnetic member that is an annular band or annular ring. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band be an annular ring as taught by Adams, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675